t cc no united_states tax_court ronald a davis petitioner v commissioner of internal revenue respondent docket no 13532-99l filed date pursuant to sec_6330 i r c r issued a notice_of_intent_to_levy to p indicating that r intended to collect income taxes due for the taxable years and pursuant to sec_6330 i r c p requested a hearing before irs appeals regarding the proposed collection action ultimately appeals issued a notice_of_determination to p stating that all applicable laws and administrative procedures had been met and that collection would proceed pursuant to sec_6330 i r c p filed a timely petition for review with this court p contests the appeals determination on the grounds that the appeals officer who conducted the hearing failed to properly verify that the requirements of any applicable law or administrative procedure had been met as required by sec_6330 i r c because the appeals officer relied on form_4340 certificate of assessments and payments to verify the assessments of taxes in issue p was not afforded the type of -- - appeals hearing that sec_6330 i r c envisions because p was not given the opportunity to subpoena witnesses or to examine and cross-examine witnesses and the notice_of_determination was not signed under penalties of perjury in accordance with the requirements of sec_6065 i r c held in the absence of any showing of irregularity in the assessments the appeals officer’s reliance on form_4340 to verify the proper assessment of tax is sufficient for the purposes of complying with sec_6330 i r c held further the right to a hearing before the irs office of appeals provided by sec_6330 i r c does not include the right to subpoena and examine witnesses held further sec_6065 i r c which generally requires that returns and other documents required by the i r c be verified under penalties of perjury does not apply to a determination_letter issued by appeals pursuant to sec_6330 i r c thomas w roberts for petitioner j michael melvin and robert a varra for respondent opinion ruwe judge this case is based on a petition filed under sec_6330 respondent has moved for judgment on the ‘unless otherwise indicated section references are to the internal_revenue_code petitioner concedes that he is not entitled to relief under sec_6320 as originally claimed in the petition - - pleadings for convenience we will combine the facts which are not in dispute with our opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer’s property before there were no statutory provisions requiring that a taxpayer be given a pre-levy hearing the constitutionality of the pre-1998 levy procedures has long been settled see 472_us_713 haggert v hamlin 25_f3d_1037 lst cir taylor v irs 192_frd_233 s d tex in congress enacted sec_6330 to provide additional protections for taxpayers in tax collection matters see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice and an opportunity for a pre-levy administrative hearing by the internal_revenue_service q4e- office of appeals appeals after the appeals hearing the statute contemplates that appeals will make a determination judicial review of an appeals determination is available if the taxpayer timely files a petition with this court or the appropriate district_court of the united_states see sec_6330 if an appeals hearing is requested the proposed levy action must normally be suspended during the pendency of the appeals consideration and any subsequent judicial review see sec_6330 on date respondent sent to petitioner a notice_of_intent_to_levy regarding petitioner’s unpaid income_tax liabilities for and pursuant to sec_6330 petitioner had days from date in which to file a request for a hearing to be held by appeals petitioner made a timely request for such a hearing in his request for an appeals hearing the only disagreement that petitioner expressed regarding the proposed levy was that he did not believe that there were any valid assessments because of the lack of a valid summary record of assessment appeals verified the assessments using form_4340 certificate of assessments and payments and an exception to the suspension of any levy action is made if the secretary pursuant to sec_6331 finds that the collection of tax is in jeopardy see sec_6330 another exception applies when the underlying tax_liability is not in issue and the court before which the matter is pending has determined that the secretary has shown good cause not to suspend the levy see sec_6330 provided petitioner with a copy appeals did not grant petitioner’s request to subpoena witnesses and documents for purposes of the appeals hearing subsequently appeals sent a notice_of_determination to petitioner this notice contained the following pertinent language notice_of_determination concerning collection actions under sec_6330 dear mr davis we have reviewed the proposed collection action for the period shown above this letter is your legal notice_of_determination as required_by_law a summary of our determination is stated below and the enclosed statement shows in detail the matters we considered at your appeals hearing and our conclusions summary of determination the service’s position that the assessment is valid is supported no evidence was presented that mr davis is a nonresident_alien nor that he had no trade_or_business or income from sources in the us mr davis did not provide valid income_tax returns evidence that he was not liable for taxes nor did he address any method of paying the tax_liability a copy of the certificate of records payment form_4340 was provided to mr davis the enclosed statement stated attachment - with the best information available the regquirements of various applicable law and administrative procedures have been met the assessments are based on substitutes for returns the only legal requirements before taking general enforcement action are the notice_and_demand and the notice_of_intent_to_levy and notice of right to a collection_due_process_hearing computer records indicate that the appropriate notices were sent to the last_known_address mr davis questioned the 23c assessment and a copy of the certificate_of_official_record form_4340 was provided to validate the assessment per stettler ustc big_number 10th cir and cassity ustc big_number 9th cir manual requirements were met no financial information was provided and therefor no alternative collection arrangements could be considered mr davis’s issues as to the validity of the assessment were addressed however he provided no evidence to support his position the filing of the notice_of_federal_tax_lien was filed prior to the implementation of the collection_due_process appeal program and therefor is not covered appeals believes that since no requested financial information nor evidence to dispute the liability were provided we must assume that the determination balances the need for efficient collection_of_taxes with the concern as to the intrusiveness of the action petitioner timely filed a petition with this court for review of the appeals determination pursuant to sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo sec_6330 b provides sec_6330 matters considered at hearing ---- b underlying liability -- the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an sec_6330 allows a petition to be filed within days of an appeals determination - jj - opportunity to dispute such tax_liability emphasis added petitioner does not allege that he did not receive a notice_of_deficiency for the tax_liabilities in issue nor does he allege that he did not have an opportunity to contest the deficiency determinations because petitioner failed to aver the facts specified in sec_6330 b which are required to put the underlying tax_liability in issue petitioner’s underlying tax_liability is not properly before the court see 114_tc_176 where as in this case the underlying liability is not in issue the court will review the commissioner’s administrative determination for abuse_of_discretion see sego v commissioner t c goza v commissioner supra pincite the only error alleged in the petition was stated in paragraph as follows the appeals officer failed to properly verify that the service followed the requirements of any applicable law or administrative procedure as required by cfr dollar_figure20-t e the facts upon which petitioner relied to support this alleged error are stated in paragraph of the petition as follows the appeals officer took the position that the assessment is valid without verifying that there was in fact an assessment form_4340 was all that the appeals officer claimed to have relied upon without verifying that it was accurate or that it was in fact signed by an assessment officer the form_4340 listed a 23c date - - but the appeals officer did not verify that a 23c was actually prepared pursuant to his duty under cfr dollar_figure20-t e and the nonexistence of the properly prepared and signed certificate of assessment pursuant to sec_6203 and sec_301_6203-1 was placed in issue in petitioner’s response in opposition to respondent’s motion and at the hearing on the motion petitioner made three arguments for our consideration first petitioner alleges that the appeals officer who conducted the hearing failed to properly verify that the internal_revenue_service irs met the requirements of any applicable law or administrative procedure as required by sec_6330 specifically petitioner alleges that the appeals officer improperly relied on form_4340 to verify the proper assessments of the taxes in issue verification issue secondly petitioner argues that he was not afforded the type of due process hearing that sec_6330 envisions petitioner argues that any meaningful hearing requires that he be able to subpoena witnesses and documents meaningful hearing argument finally petitioner alleges that the notice_of_determination was not signed in accordance with the requirements of sec_6065 sec_6065 issue verification issue petitioner alleges that the appeals officer who conducted the hearing failed to properly verify that the irs met the requirements of any applicable law or administrative procedure as required by sec_6330 specifically petitioner argues - that it was improper for the appeals officer to rely on the form_4340 to verify that the taxes in question were assessed generally courts have held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 see 10_f3d_1440 9th cir 8_f3d_1169 7th cir 990_f2d_451 9th cir 961_f2d_1 1st cir 933_f2d_991 fed cir 871_f2d_1015 11th cir 318_f2d_637 7th cir certificates of assessments and payments are ‘routinely used to prove that tax_assessment has in fact been made ’ they are ‘presumptive proof of a valid assessment ’ 970_f2d_733 10th cir quoting geiselman v united_states supra pincite the form_4340 reflecting petitioner’s income_tax liabilities for the years in issue indicates that those tax_liabilities were properly assessed and remain unpaid petitioner has not demonstrated any irregularity in the assessment procedure that would raise a question about the validity of the assessments we therefore hold that it was not an abuse_of_discretion for appeals to rely on a form_4340 in this case for the purpose of complying with sec_6330 meaningful hearing argument hearings at the appeals level have historically been conducted in an informal setting sec_601_106 statement of procedural rules provides c nature of proceedings before appeals proceedings before the appeals are informal testimony under oath is not taken although matters alleged as facts may be required to be submitted in the form of affidavits or declared to be true under the penalties of perjury xk kek saltzman irs practice and procedure par pincite 2d ed explains appeals_office conferences are informal no stenographer is present to record the discussions of the facts and the law relating to the issue involved testimony under oath is not taken matters alleged as fact must be submitted in the form of an affidavit or declared to be true under penalties of perjury when congress enacted sec_6330 and required that taxpayers be given an opportunity to seek a pre-levy hearing with appeals congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of an appeals hearing so as to compel the attendance or examination of witnesses when it enacted sec_6330 congress did not provide either appeals or taxpayers with statutory authority to subpoena witnesses the references in sec_6330 to a hearing compare sec_7456 giving this court the specific authority to require the attendance and testimony of witnesses by subpoena - li - by appeals indicate that congress contemplated the type of informal administrative appeals hearing that has been historically conducted by appeals and prescribed by sec_601_106 statement of procedural rules the nature of the administrative appeals process does not include the taking of testimony under oath or the compulsory attendance of witnesses we therefore hold that a hearing before appeals pursuant to sec_6330 does not include the right to subpoena witnesses sec_6065 issue finally petitioner alleges that the notice_of_determination was not signed in accordance with the requirements of sec_6065 sec_6065 provides sec_6065 verification_of_returns except as otherwise provided by the secretary any return declaration statement or other document required to be made under any provision of the internal revenue laws or regulations shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 requires returns to contain or be verified by a written declaration that they are made under the penalties of perjury to facilitate a taxpayer’s compliance with this requirement for example form_1040 individual_income_tax_return contains a preprinted jurat by signing the jurat the jurat is the portion of the form_1040 which reads continued -- included within the form_1040 a taxpayer satisfies the requirement that his return be executed under penalty of perjury see 102_tc_137 affd 53_f3d_799 7th cir sochia v commissioner tcmemo_1998_294 sec_6065 was enacted to permit the taxpayer to submit a verified return rather than a notarized return see eg 201_f2d_386 9th cir construing the predecessor of sec_6065 courts have held that sec_6065 does not apply to notices issued by the commissioner its requirements are directed at documents that are originated by the taxpayer see eg 920_fsupp_556 s d n y we hold that sec_6065 does not require an appeals officer to sign a notice_of_determination under penalties of perjury the relevant facts regarding the proceedings before appeals are not in dispute the foregoing analysis disposes of all the grounds upon which petitioner relied in his petition and in his arguments in response to respondent’s motion for judgment on the pleadings we hold that the grounds upon which petitioner relies as stated in his petition and arguments in response to respondent’s motion do not constitute a basis upon which we can continued under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete find that the appeals determination was an abuse_of_discretion we will therefore grant respondent’s motion to reflect the foregoing an order and decision will be entered for respondent
